DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are currently pending.

Claim Objections
Claims 4, 12, and 15 are objected to because of the following informalities:  
Claim 4 appears to be a dependent claim, but there is no associated dependency.  It merely states, “The system, where…”.  For purposes of examination, Examiner will assume it should depend from claim 1.  Appropriate correction is required.
Claim 12, last line, “proximal to a skin surface of a wrist the user.” Should be corrected to “proximal to a skin surface of a wrist of the user.” So as to be more grammatically correct.  Appropriate correction is required.
Claim 15, last line, “with at the processing system” should be corrected to “with the processing system” so as to be more grammatically correct.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,987,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every .

Claims 1, 4, 5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, and 14 of U.S. Patent No. 10,631,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/145,108
US Patent No. 10,987,038
US Patent No. 10,631,767
1. A system for transdermal alcohol sensing of a user, the system comprising: * an alcohol sensor; * a housing coupled to the alcohol sensor; * a fastener coupled to the housing and operable to position the 


9. The system of claim 8, wherein the first processing subsystem is further operable to control the electronic display based on the value of the BAC metric.
10. The system of claim 9, wherein the first processing subsystem is located remotely from the housing.

8. The system of claim 1, wherein the fastener comprises a wrist watch strap configured to position the housing adjacent a wrist of the user.
14. The system of claim 8, wherein the fastener comprises a flexible polymer, the flexible polymer operable to retain the alcohol sensor against the skin surface of the user.
5. The system of claim 4, wherein the fastener comprises a tamper-evident fastening component.
8. The system of claim 1, wherein the fastener comprises a wrist watch strap configured to position the housing adjacent a wrist of the user. Examiner construes that if there was tampering and/or damage to the strap, it would be noticeable to a user.
14. The system of claim 8, wherein the fastener comprises a flexible polymer, the flexible polymer operable to retain the alcohol sensor against the skin surface of the user. Examiner construes that if there was tampering and/or damage to the flexible polymer, it 



9. The system of claim 8, wherein the first processing subsystem is further operable to control the electronic display based on the value of the BAC metric.
10. The system of claim 9, wherein the first processing subsystem is located remotely from the housing.


8. The system of claim 1, wherein the fastener comprises a wrist watch strap configured to position the housing adjacent a wrist of the user. Examiner construes that if there was tampering and/or damage to the strap, it would be 
 Examiner construes that if there was tampering and/or damage to the flexible polymer, it would be noticeable to a user.




Claims 1, 4, 5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 11, and 12 of U.S. Patent No. 10,182,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Claims 1, 4, 5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 13, and 15 of U.S. Patent No. 9,788,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.



US Patent No. 10,182,752
US Patent No. 9,788,772
1. A system for transdermal alcohol sensing of a user, the system comprising: * an alcohol sensor; * a housing coupled to the alcohol sensor; * a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of the user; * a first processing system coupled to the housing, wherein the first processing system is configured to communicate with a second processing system, the second processing system coupled to a second housing comprising an electronic 


11. The system of claim 10, wherein the electronics subsystem comprises a processor operable to continuously determine a time series of blood alcohol content levels of the user based on a time series of signals received from the alcohol sensor.
12. The system of claim 11, wherein the electronics subsystem further comprises an electronic display, the processor further operable to control the electronic display based on the time series of blood alcohol content levels.


6. The system of claim 5, wherein the fastener is further operable to position the second membrane side proximal the skin surface.
13. The system of claim 1, wherein the electronics subsystem comprises a processor operable to 
15. The system of claim 13, wherein the electronics subsystem further comprises an electronic display, the processor further operable to control the electronic display based on the time series of blood alcohol content levels.

8. The system of claim 6, wherein: the wearable device comprises a watch, the watch comprising an encircling member operable to encircle a forearm of the user; the 

5. The system of claim 4, wherein the fastener comprises a tamper-evident fastening component. 
8. The system of claim 6, wherein: the wearable device comprises a watch, the watch comprising an encircling member operable to encircle a forearm of the user; the forearm comprises the skin surface; and the fastener is configured to retain the housing between the encircling member and the forearm.
Examiner construes that if there was tampering and/or damage to the watch 

Examiner construes that if there was tampering and/or damage to the strap, it would be noticeable to a user.
12. A system for transdermal alcohol sensing, the system comprising: * an alcohol sensor; * a housing coupled to the alcohol sensor; * a processing system coupled to an electronic display and operable to receive signals from the alcohol sensor, wherein at least a portion of the processing system is located remotely from the housing, wherein the processing system is operable to: " determine a value of an intoxication metric based on the signals; and " control the 


11. The system of claim 10, wherein the electronics subsystem comprises a processor operable to continuously determine a time series of blood alcohol content levels of the user based on a time series of signals received from the alcohol sensor.
12. The system of claim 11, wherein the electronics subsystem further comprises an electronic display, the processor further operable to control the electronic display based on the time series of blood alcohol content levels.


6. The system of claim 5, wherein the fastener is further operable to position the second membrane side proximal the skin surface.
13. The system of claim 1, wherein the electronics subsystem comprises a 
15. The system of claim 13, wherein the electronics subsystem further comprises an electronic display, the processor further operable to control the electronic display based on the time series of blood alcohol content levels.

8. The system of claim 6, wherein: the wearable device comprises a watch, the watch comprising an encircling member operable to encircle a 
Examiner construes that if there was tampering and/or damage to the watch or fastener, it would be noticeable to a user.

Examiner construes that if there was tampering and/or damage to the strap, it would be noticeable to a user.



Claims 1, 4, 5, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14, 15 and 18 of U.S. Patent No. 9,872,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.


US Patent No. 9,872,649
1. A system for transdermal alcohol sensing of a user, the system comprising: * an alcohol sensor; * a housing coupled to the alcohol sensor; * a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of the user; * a first processing system coupled to the housing, wherein the first processing system is configured to communicate with a second processing system, the second processing system coupled to a second housing comprising an electronic display and operable to receive signals from the first processing system, wherein the second processing system is operable to: " determine a value of an intoxication metric based on the signals; and " control the electronic display based on the value of the intoxication metric.
1. A method for informing a user of an intoxication state over time, comprising: at a sample receiving module coupled to a wrist-borne device borne on a wrist region of the user, receiving a sample from the body of the user at a first time point; at a processing subsystem in communication with the wrist-borne device, receiving a sample signal derived from the sample; at the processing subsystem, determining a value of a blood alcohol content (BAC) metric from the sample signal; at the processing subsystem, generating a predicted temporal profile of the blood alcohol content metric for the user over time, including an estimated time point at which the user will reach a state of sobriety, based upon the value of the blood alcohol content metric and the first time point; and transmitting commands, from the processing subsystem to the wrist-borne device, that prompt the wrist-borne device to provide an 
7. The method of claim 1, wherein informing the user of the intoxication state comprises providing information pertaining to the intoxication state, to the user at a display of the wrist-borne device.


1. A method for informing a user of an intoxication state over time, comprising: at a sample receiving module coupled to a wrist-borne device borne on a wrist region of the user, receiving a sample from the body of the user at a first time point; at a processing subsystem in communication with the wrist-borne device, receiving a sample signal derived from the sample; at the processing subsystem, determining a value of a blood alcohol content (BAC) metric from the sample signal; at the processing subsystem, 

1. A method for informing a user of an intoxication state over time, comprising: at a sample receiving module coupled to a wrist-borne device borne on a wrist region of the user, receiving a sample from the body of the user at a first time point; at a processing subsystem in communication with the wrist-borne device, receiving a sample signal derived from the sample; at the processing 
Examiner construes that if there was tampering and/or damage to the wrist-borne device, it would be noticeable to a user.


14. A system for monitoring intoxication of a user, comprising: a first body, positioned adjacent to the user during operation of the system, and configured to accept a set of samples from the body of the user at a set of time points; a sample processing module disposed within the first body and coupled to the first body, the sample processing module configured to analyze the set of samples; a data link coupled to the sample processing module and configured to communicate a set of signals derived from the set of samples; and a processor including: a first module configured to receive the set of signals and a supplementary dataset characterizing a demographic profile of the user, a second module configured to determine a set of values of an intoxication metric, derived from the set of signals, a third module configured to generate a predicted temporal profile of the intoxication metric for the user based upon the set of values, the set of time points, and the supplementary dataset, and a fourth module configured to generate a notification based upon the predicted temporal profile and the analysis, thus facilitating monitoring of the user's intoxication.
15. The system of claim 14, further comprising a wrist-borne device, the wrist-borne device comprising the sample processing module, the first body, and the data link.
18. The system of claim 15 further including a supplementary sensing module configured to communicate with the processor, wherein the supplementary sensing module includes at least one of an image sensor, a GPS, a biometric sensor, and an aggregation module 

1. A method for informing a user of an intoxication state over time, comprising: at a sample receiving module coupled to a wrist-borne device borne on a wrist region of the user, receiving a sample from the body of the user at a first time point; at a processing subsystem in communication with the wrist-borne device, receiving a sample signal derived from the sample; at the processing subsystem, determining a value of a blood alcohol content (BAC) metric from the sample signal; at the processing subsystem, generating a predicted temporal profile of the blood alcohol content metric for the user over time, including an estimated time point at which the user will reach a state of sobriety, based upon the value of the blood alcohol content metric and the first time point; and transmitting commands, from the processing subsystem to the wrist-borne device, that 
7. The method of claim 1, wherein informing the user of the intoxication state comprises providing information pertaining to the intoxication state, to the user at a display of the wrist-borne device.


1. A method for informing a user of an intoxication state over time, comprising: at a sample receiving module coupled to a wrist-borne device borne on a wrist region of the user, receiving a sample from the body of the user at a first time point; at a processing subsystem in communication with the wrist-borne device, receiving a sample signal derived from the sample; at the processing subsystem, determining a value of a blood alcohol content (BAC) metric from the sample 
Examiner construes that if there was tampering and/or damage to the wrist-borne device, it would be noticeable to a user.




Claims 2, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. 10,987,038 in view of US Patent Application Publication No. 2008/0045806 (Keppler).  
Claims 2, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,631,767 in view of US Patent Application Publication No. 2008/0045806 (Keppler).  
Claims 2, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,182,752 in view of US Patent Application Publication No. 2008/0045806 (Keppler).  
Claims 2, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,788,772 in view of US Patent Application Publication No. 2008/0045806 (Keppler).  
Claims 2, 9, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,872,649 in view of US Patent Application Publication No. 2008/0045806 (Keppler).  
The copending Patents disclose each and every claimed limitation of claims 2, 8 (only for US 9,872,649), 12, and 18 (see above claim mapping tables) except for wherein at least one of the first and the second processing systems is configured to determine a set of user locations and wherein the biological sensor comprises a heart rate sensor.
.

Claims 6, 8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,038 in view of U.S. Patent No. 9,872,649 in view of US Patent No. 5,944,661 (Swette et al.).
Claims 6, 8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 9,872,649 in view of US Patent No. 5,944,661 (Swette et al.).
Claims 6, 8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,872,649 in view of US Patent No. 5,944,661 (Swette et al.).
Claims 6, 8, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,788,772 in view of U.S. Patent No. 9,872,649 in view of US Patent No. 5,944,661 (Swette et al.).
Claim 6, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,872,649 in view of US Patent No. 5,944,661 (Swette et al.).
The copending Patents disclose each and every claimed limitation of claim 6 and 8 and 12 (see above claim mapping tables) except for a temperature sensor in communication with at least one of the first and second processing systems and a biological sensor in communication with at least one of the first and second processing systems, and a biological sensor onboard the fastener and in communication with the processing system.  Swette discloses skin temperature sensors onboard the band; Fig. 5a; Col. 13, lines 3-10.  Therefore, it would have been obvious to one of ordinary skill in the art to add this feature of Swette to the invention in order to better ascertain the user’s physiological status. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,038 in view of U.S. Patent No. 5,416,468 (Baumann).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,631,767 in view of U.S. Patent No. 5,416,468 (Baumann).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,872,649 in view of US Patent No. 5,416,468 (Baumann).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,788,772 in view of U.S. Patent No. 9,872,649 in view of US Patent No. 5,416,468 (Baumann).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,872,649 in view of US Patent No. 5,416,468 (Baumann).
The copending Patents disclose each and every claimed limitation of claim 13 (see above claim mapping tables) except for wherein the processing system is configured to detect an unfastening of the fastener based on the tamper-evident fastening component.
	Baumann discloses wrist apparel that includes a tamper sensor and tamper sensor provides a signal when a wrist strap is unfastened (Col. 5, lines 40-55).  Therefore, it would have been . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 5, 6, 8, 12, 13, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,944,661 (Swette et al.).

Regarding claims 1 and 12, Swette discloses a system for transdermal
alcohol sensing of a user, the system comprising:

an alcohol sensor (Col, 22, lines 1-50; Fig. 6a; 6b);

a housing coupled to the alcohol sensor (encasing material
configured as a cover or lid and a base; Col. 18, lines 35-45};

a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of a wrist of the user (mounted to the skin by band; Col. 11, lines 50-65; Fig. 6a);

a first processing system coupled to the housing, wherein the first processing system is configured to communicate with a second processing system, the second processing system coupled to a second housing comprising an electronic display and operable to receive signals from the first processing system (Abstract; Col. 4, lines 4-15; Col. 11,
lines 30-50; Fig. 8-11; measured alcohol values can be displayed directly on the display: see Fig 5c; Col. 13, lines 1-15; Col. 12, Lines 58-67), wherein at least a portion of the processing system is located remotely from the housing (shown in fig 6a, 
determine a value of an intoxication metric based on the signals (continuous tracking of blood
alcohol: Abstract; Col. 4, lines 4-15; Col. 11, lines 30-
50; Fig. 8-11); and
control the electronic display based on the value of the intoxication metric (measured alcohol values can be displayed directly on the display; See fig. 5c, Col 13, Lines 1-15; Col. 12, lines 58-67).

Regarding claim 4, Swette further discloses wherein the fastener comprises a strap configured to encircle a body region of the user (mounted to the skin by band; Col. 11, lines 50-65; Fig. 6a).

Regarding claims 5 and 13, Swette further discloses wherein the fastener comprises a tamper-evident fastening component (mounted to the skin by band; Col. 11, lines 50-65; Fig. 6a).  Examiner construes that if there was tampering and/or damage to the band, it would be noticeable to a user.

Regarding claim 6, Swette further discloses a temperature sensor in communication with at least one of the first and second 

Regarding claim 8, Swette further discloses a biological sensor in communication with at least one of the first and second processing systems (skin temperature sensors; Fig. 5a; Col. 13, lines 3-10).

Regarding claim 15, Swette further discloses a biological sensor onboard the fastener and in communication with at the processing system (skin temperature sensors onboard band; Fig. 5a; Col. 13, lines 3-10).

Regarding claim 19, Swette further discloses a temperature sensor in communication with the processing system (skin temperature sensors; Fig. 5a; Col. 13, lines 3-10).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,944,661 (Swette et al.) in view of US Patent Application Publication No. 2008/0045806 (Keppler). 

Regarding claims 2 and 18, Swette discloses the system of claim 1 and claim 12 as discussed above. Swette fails to expressly disclose wherein at least one of the first and the second processing systems is configured to determine a set of user locations.


Regarding claims 9 and 16, Swette discloses the system of claim 1 and 12 as discussed above.  Swette fails to expressly disclose the biological sensor comprises a heart rate sensor.
However, Keppler discloses a system and method to transmit physiological and biometric data of a living being (title) including detecting state of intoxication [0035].  Furthermore, Keppler discloses wherein heart rate of a user can be detected.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swette and include this feature of Keppler into Swette to add more .

Claims 7 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,944,661 (Swette et al.) in view of US Patent Application Publication No. 2004/0236199 (Hawthorne et al.).

Regarding claims 7 and 20, Swette discloses the system of claims 6 and 19 as discussed above.  Swette fails to expressly disclose wherein the at least one of the first and second processing systems is configured to calibrate the intoxication metric based on a temperature determined based on the temperature sensor.
However, Hawthorne discloses the blood alcohol monitoring device has a calibration procedure that takes into account the temperature reading the sample of the human subject (claim 48).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swette and calibrate the intoxication sensor in order to make the intoxication sensor more accurate. 


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,944,661 (Swette et al.) in view of US Patent No. 5,416,468 (Baumann).

Regarding claim 14, Swette discloses the system of claim 13 as discussed above.   Swette fails to expressly disclose wherein the processing system is configured to detect an unfastening of the fastener based on the tamper-evident fastening component.
	Baumann discloses wrist apparel that includes a tamper sensor and tamper sensor provides a signal when a wrist strap is unfastened (Col. 5, lines 40-55).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swette and include a tamper sensor that detects when the band is unfastened and signal such a condition to alert a user that the band is being removed. 

Allowable Subject Matter
Claims 3, 10, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683